Shepley, C. J.
— This suit was commenced to recovera share of the bounty paid to the owners of the schooner Araunah, for her employment during the fishing season of 1852.
The plaintiff was not employed as one of her fishermen, during the whole time required by lav to entitle her to receive the bounty. Nor was that necessary to entitle him to receive some share of it. The Act of Congress, ápproved on July 29, 1813, c. 34, § 5, provides, that five-eighths of it shall be paid to the fishermen, who shall have been employed during the season, “ or a part thereof,” in proportion to the fish taken by them. This provision does not appear to have been repealed by the Act approved on March 3, 1819, which changes the amount of the bounty to be allowed, and repeals so much of the fifth and sixth sections of the former Act as *238are inconsistent therewith. No inconsistency is perceived between the provisions of those Acts with respect to the distribution of the bounty.
The parties in this case made a written agreement to secure to each other their respective rights in the employment of that vessel, for the fishing season. Parol testimony cannot be received to contradict or vary it. Any fact, which will not have such effect, may be proved. The manner in which the plaintiff entered upon that service and what he took with him, has been proved. He does not appear to have furnished any share of the provisions or supplies denominated “great general charge*” 'Nor did ho, by the contract, engage to furnish any, or to pay the owners for furnishing them, or to allow them to deduct his share of them from his share of the proceeds. On the contrary he was entitled to receive his share of one half of the'fish, or of their proceeds, without any such deduction. The other, half being appropriated as compensation for use of the vessel. By the agreement he was not entitled to receive any share of the bounty. He claims it by virtue of the provisions of the statute. These rights may be relinquished by a contract, as well as new ones acquired.
If the agreement was not intended by the parties, and does not secure to them all their legal rights, not surrendered or abandoned, the effect of it will be to allow the plaintiff to recover from the owners of the vessel a share of the bounty, without subjecting him to the payment, of any thing for the “ great general charge.” It would thus operate unequally and unjustly. When parties make a written agreement respecting a particular transaction or voyage, they are regarded as intending to secure to all parties their entire rights. Such must be considered their intention by the agreement presented in this case. Plaintiff nonsuit.
Howard, Rice, Hathaway and Cutting, J. J., concurred.